Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 6, 2021

                                           No. 04-21-00309-CV

                                   William KIND and Jasmine Lopez,
                                             Appellants

                                                      v.

                                   JAD SA INVESTMENTS, LLC,
                                            Appellees

                    From the County Court At Law No. 10, Bexar County, Texas
                                 Trial Court No. 2021CV01663
                             Honorable J Frank Davis, Judge Presiding


                                              ORDER

        William Kind and Jasmine Lopez seek to appeal the trial court’s July 12, 2021, judgment of
eviction in a forcible detainer action. The judgment awards possession to appellee but does not include
any monetary award or order that a writ of possession issue. On August 2, 2021, appellants filed a notice
of appeal asserting they had vacated the property prior to the judgment and attached proof. The clerk’s
record reflects that no supersedeas was set or posted.

         We have a duty to examine our own jurisdiction. Guillen v. U.S. Bank, N.A., 494 S.W.3d 861,865
(Tex. App.—Houston [14th Dist.] 2016, no pet.). In general, we lack jurisdiction to decide moot
appeals. Briones v. Brazos Bend Villa Apts., 438 S.W.3d 808, 812 (Tex. App.—Houston [14th Dist.]
2014, no pet.). If a former tenant has appealed but has not superseded the judgment and is no longer in
possession of the property, the appeal is moot unless there is a basis for concluding the appeal is not
futile. Marshall v. Hous. Auth. of San Antonio, 198 S.W.3d 782, 787 (Tex. 2006). With respect to the
issue of possession, appellate relief is not futile if the tenant holds and asserts “a potentially meritorious
claim of right to current, actual possession” of the property. Id. (emphasis added). When the tenant’s lease
has expired and she identifies no basis for claiming a right to possession after that expiration, there is no
longer a live controversy between the parties as to the right of current possession. Id. However, we may
consider an appeal that is otherwise moot if the record establishes that vacating the underlying judgment
will not cure adverse collateral consequences of the judgment. Id. at 788-89.

         We therefore ORDER appellant(s) to file a response in this court by August 26, 2021 showing
why this appeal should not be dismissed for want of jurisdiction. A failure to timely respond and show
that this court has jurisdiction will result in a dismissal of this appeal. If a supplemental clerk’s record is
required to demonstrate our jurisdiction, appellant must (a) ask the trial court clerk to prepare the record,
and (b) notify this court that such a request was made. We further ORDER the appellate deadlines
suspended until further order of this court.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court